2013 UT App 181
_________________________________________________________

               THE UTAH COURT OF APPEALS

                        SALT LAKE CITY,
                     Plaintiff and Appellee,
                                 v.
                   RICARDO ENRIQUE CARRERA,
                    Defendant and Appellant.

                       Per Curiam Decision
                        No. 20120323‐CA
                        Filed July 18, 2013

              Third District, Salt Lake Department
            The Honorable Elizabeth A. Hruby‐Mills
                         No. 111900790

          Richard G. Sorenson, Attorney for Appellant
          Padma Veeru‐Collings, Attorney for Appellee

           Before JUDGES ORME, MCHUGH, AND ROTH.
            JUDGE MCHUGH dissented, with opinion.


PER CURIAM:

¶1      Ricardo Enrique Carrera appeals his conviction for unlawful
possession of another’s identification document. Carrera argues
that there was insufficient evidence to support the conviction. We
affirm.

¶2     When evaluating a challenge to the sufficiency of the
evidence, appellate courts “review the evidence and all inferences
which may reasonably be drawn from it in the light most favorable
to the verdict of the jury.” State v. Shumway, 2002 UT 124, ¶ 15, 63
P.3d 94. “So long as there is some evidence, including reasonable
inferences, from which findings of all the requisite elements of the
crime can reasonably be made, our inquiry stops.” State v. Boyd,
2001 UT 30, ¶ 16, 25 P.3d 985.
                      Salt Lake City v. Carrera


¶3      A person is guilty of unlawful possession of another’s
identification document if “he obtains or possesses an identifying
document with knowledge that he is not entitled to obtain or
possess the identifying document.” Utah Code Ann. § 76‐6‐
1105(2)(a)(i) (LexisNexis 2012). Carrera argues that there was
insufficient evidence to demonstrate that he had knowledge that he
was not entitled to obtain or possess the social security card found
in his wallet. Based upon the totality of the evidence and inferences
that could be reasonably drawn from that evidence, we conclude
that there was sufficient evidence to support the jury’s verdict.
Specifically, police found what appeared to be a valid social
security card in Carrera’s wallet with a name on it other than his.
Carrera told police that he did not know the person whose name
appeared on the card. The fact that Carrera admitted that he did
not know the person whose name appeared on the social security
card contained within his wallet created a plausible inference that
he knew that he was not entitled to possess that card, especially
given that there are few plausible scenarios to explain his lawful
possession of a social security card belonging to someone he did
not even claim to know. Because it is a reasonable inference that
Carrera knew that he was not entitled to possess the card, the jury
had sufficient evidence to convict Carrera of unlawful possession
of another’s identification document.

¶4     Affirmed.


McHUGH, Judge (dissenting):

¶5      I respectfully dissent from the majority’s conclusion that
sufficient evidence supports Carrera’s conviction for unlawful
possession of another’s identification document. In particular, I
would hold that Salt Lake City (the City) failed to present evidence
from which a reasonable jury could find beyond a reasonable
doubt that Carrera obtained or possessed the social security card
“with knowledge that he is not entitled to obtain or possess” it. See
Utah Code Ann. § 76‐6‐1105(2)(a)(i) (LexisNexis 2012).




20120323‐CA                      2                2013 UT App 181
                       Salt Lake City v. Carrera


¶6     The totality of the evidence on this point is that “police
found what appeared to be a valid social security card in Carrera’s
wallet with a name on it other than his” and that “Carrera told
police that he did not know the person whose name appeared on
the card.” Supra ¶ 3. The majority concludes that these facts
“created a plausible inference that [Carrera] knew that he was not
entitled to possess that card.” Id. In my view, the jury here was
asked to speculate, not to infer, as to Carrera’s knowledge.

¶7      “A guilty verdict is not legally valid if it is based solely on
inferences that give rise to only remote or speculative possibilities
of guilt.” State v. Workman, 852 P.2d 981, 985 (Utah 1993). In State
v. Hester, 2000 UT App 159, 3 P.3d 725, abrogated on other grounds by
State v. Clark, 2001 UT 9, ¶ 14, 20 P.3d 300, we further explained the
difference between permissible inference and impermissible
speculation:

       While it is sometimes subtle, there is in fact a
       difference between drawing a reasonable inference
       and merely speculating about possibilities. An
       inference is “a conclusion reached by considering
       other facts and deducing a logical consequence from
       them.” Black’s Law Dictionary 781 (7th ed. 1999).
       Stated another way, “[a]n inference is a deduction as
       to the existence of a fact which human experience
       teaches us can reasonably and logically be drawn
       from proof of other facts.” Manchester v. Dugan, 247
       A.2d 827, 829 (Me. 1968). On the other hand,
       speculation is defined as the “act or practice of
       theorizing about matters over which there is no
       certain knowledge.” Black’s Law Dictionary 1407 (7th
       ed. 1999).

Id. ¶ 16.

¶8     The facts presented here proved that Carrera had the social
security card of a person he did not know in his wallet. This
evidence is sufficient to prove that he was in possession of the card.




20120323‐CA                       3                 2013 UT App 181
                       Salt Lake City v. Carrera


Because the Utah Legislature did not make possession alone
unlawful, however, it can be sufficient to support Carrera’s
conviction only if it is also a logical consequence of these facts that
Carrera knew that he was not entitled to possess it. See Utah Code
Ann. § 76‐6‐1105(2)(a)(i). I would hold that the evidence presented
does not speak to Carrera’s knowledge at all and therefore the jury
had to engage in speculation to convict him. See Harding v. Atlas
Title Ins. Agency, Inc., 2012 UT App 236, ¶ 7, 285 P.3d 1260 (“In the
case of a reasonable inference, there is at least a foundation in the
evidence upon which the ultimate conclusion is based; in the case
of speculation, there is no underlying evidence to support the
conclusion.”). In my opinion, there is simply no underlying
evidence here to support the conclusion that Carrera knew he was
not entitled to possess the social security card.

¶9     The City contends that the evidence was sufficient based on
this court’s decision in State v. Kihlstrom, 1999 UT App 289, 988 P.2d
949. There, the state presented evidence that the defendant had
cashed a forged check on the account of a company, but failed to
present any actual evidence of the defendant’s knowledge that the
check was forged. Id. ¶¶ 4, 7. The state did establish that the
defendant was not authorized to sign checks for the company, had
never worked for the company, was not authorized by the
company to have the check, and that company checks had been
stolen. Id. ¶ 4. The jury convicted. Id. ¶ 6.

¶10 The defendant appealed, claiming that the state had failed
to prove the requisite intent. Id. ¶ 7. In response, the state argued
that the conviction was supported by a reasonable inference of
guilty knowledge. Id. ¶¶ 10–12. This court first explained,

       Because of the difficulty of proving knowledge and
       intent in a prosecution for forgery, the quantum of
       evidence the State must produce before an inference
       of knowledge or intent will arise should not be
       unrealistically burdensome. But there should be
       some facts or circumstances from which an inference
       can logically be drawn before the defendant can be




20120323‐CA                       4                 2013 UT App 181
                      Salt Lake City v. Carrera


       required to mount a defense and prove his lack of
       knowledge or intent.

Id. ¶ 10. We did not “think it proper to infer knowledge that an
instrument is forged from its mere possession or uttering” because
such conduct “can be an innocent act which, standing alone, should
not automatically give rise to an inference of guilty knowledge.” Id.
¶ 11. Nevertheless, we affirmed based on controlling Utah
authority that a person who “utters a forged instrument can be
inferred to have had knowledge of the forgery.” Id. ¶ 13.

¶11 The evidence presented in this case is much thinner than
that advanced by the state in Kihlstrom. First, the City presented no
evidence that the social security card was a forgery. Second,
although the City refers to the social security card as “stolen,” it
points us to no evidence in the record that establishes that the card
was stolen. Third, unlike the defendant in Kihlstrom, there was no
evidence that Carrera had tried to use the social security card.
Nevertheless, based on the fact that Carrera commingled the card
with his own property in his wallet, the City contends that the jury
could infer that Carrera knew he was not entitled to possess it. I am
not convinced.

¶12 While the Utah Legislature could have criminalized
commingling another person’s identification documents with one’s
own property, it did not. Nor did it make mere possession a strict
liability offense. Instead, it made it unlawful to possess an
identifying document with knowledge that the actor is not entitled
to possess it.1 See Utah Code Ann. § 76‐6‐1105(2)(a)(i). From my
perspective, nothing about the placement of the card in Carrera’s
wallet infers that he knew he was not entitled to possess it. While



1. The Utah Legislature’s inclusion of a knowledge element, if
properly enforced, prevents the conviction of a good samaritan
who picks up a misplaced identifying document of a stranger and
slips it in his or her wallet with the intent to locate the owner or
deliver it to the proper authority.




20120323‐CA                      5                2013 UT App 181
                      Salt Lake City v. Carrera


“[a] jury may choose which, among several reasonable inferences,
to believe,” “when the inference of guilt does not logically flow
from the evidence, it is incumbent on a reviewing court to set the
verdict aside.” See State v. Workman, 852 P.2d 981, 987 (Utah 1993)
(holding that the state’s evidence did not support a reasonable
inference that the defendants knew that a photograph of their
daughter would be used for a third party’s sexual arousal). The
City also contends that evidence that Carrera possessed a stranger’s
social security card in his wallet is enough by itself reasonably to
infer “that Carrera stole the social security card” and consequently
that he knew he was not entitled to possess it. In my view, this leap
requires rank speculation on the part of the jury.

¶13 Because there is absolutely no evidence from which the jury
could have inferred, rather than speculated, that Carrera knew he
was not entitled to possess the social security card, I would reverse
his conviction on this charge. Indeed, “[a]rguing, as the [City] does,
that speculative inferences can constitute proof beyond a
reasonable doubt is to attack one of the most sacred constitutional
safeguards at its core.” See id.




20120323‐CA                       6                2013 UT App 181